Citation Nr: 0300426	
Decision Date: 01/09/03    Archive Date: 01/28/03	

DOCKET NO.  00-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to disability compensation for a dental 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from 
September 1941 to June 1945.  

This matter arises from a February 2000 rating decision 
rendered by the Department of Veterans Affairs, (VA) 
Regional Office (RO) that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Although the veteran has a number of missing teeth due 
to inservice trauma, he does not have additional dental or 
oral disability for which compensation can be paid.  


CONCLUSION OF LAW

Compensable residuals of a mouth injury were not incurred 
in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.150 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran and 
his representative of evidence and information necessary 
to substantiate his claim, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
issued a statement of the case, as well as a supplemental 
statement of the case, that informed him of the evidence 
used in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the 

decision.  In addition, by letter dated March 12, 2001, 
the RO notified him of the impact of the VCAA on his 
appeal, of VA's duty to assist him in obtaining evidence 
for his claim, what the evidence must demonstrate, and 
which evidence VA will acquire on his behalf, as opposed 
to that evidence or information that it was the veteran's 
responsibility to submit.  The veteran also was given an 
opportunity to submit additional evidence in support of 
his claim, and was furnished a personal hearing by an RO 
staff member.  The record indicates that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the 
record is complete, the obligation under the VCAA for VA 
to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable 
possibility that any further development could 
substantiate the claim.  

II. Entitlement to Disability Compensation for a Dental 
Disability 

The veteran contends that he acquired a dental disability 
during military service for which compensation is 
warranted.  At his personal hearing at the RO in 
August 2000, he indicated that many of his teeth were 
damaged or cracked as the result of shell fragment wounds 
incurred during combat.  Service connection of dental 
conditions for treatment purposes shall be granted 
pursuant to the provisions of 38 C.F.R. § 3.381 (2002) 
(emphasis added).  However, to warrant compensation, a 
dental or oral condition must meet any of the requirements 
set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900 
through 9916.  

The record indicates that the veteran has been granted 
service connection for treatment purposes for teeth 
numbers 7, 14, 19, 24, 25, 26, 27, 28, and 30.  Moreover, 
he has received treatment in the past for the missing 
teeth cited.  

However, there is no indication that the veteran sustained 
any injury to his maxilla, mandibles, ramus, condyloid 
process, or that he has lost masticatory surface or 
suffers temporomandibular disarticulation as a result of 
dental trauma.  See 38 C.F.R. § 4.150, Diagnostic 
Codes 9900 through 9916.  Nor has the veteran contended as 
much.  Absent any of these, there is no legal basis upon 
which to predicate a grant of the benefit sought on 
appeal.  In effect, the veteran has requested 
extraordinary equitable relief in this case; such relief 
exceeds the Board's authority.  See 38 U.S.C.A. § 503 
(West 1991).  Because the veteran has failed to state a 
claim for which relief can be granted, his appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts 
in this case, is dispositive, the benefit of the doubt 
provisions set for in 38 U.S.C.A. § 5107(b) are not for 
consideration.  


ORDER

Service connection for a dental or oral condition (other 
than teeth numbers 7, 14, 19, 24, 25, 26, 27, 28, and 30) 
for which compensation is payable is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

